DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 2/26/2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Matthews on 3/10/2021.
The application has been amended as follows: 
Claim 1:
1.	A method for identifying expansion in area of a colony of first malignant cancer cells with commensurate regression in area of a different colony of second malignant cancer cells in the same area as the expansion of the colony of first malignant cancer cells in an adjacent confrontation, comprising:

culturing the colony of first naturally occurring malignant cancer cells and the colony of second naturally occurring malignant cancer cells under conditions sufficient to promote growth of the cancer cells;
measuring the area of expansion of the colony of first naturally occurring malignant cancer cells across the midline into the area of the colony of second naturally occurring malignant cancer cells that is accompanied by regression of the colony of second naturally occurring malignant cancer cells from the midline commensurate with the area of expansion of the colony of first naturally occurring malignant cancer cells;
plating on a culture plate in a growth medium a colony of third naturally occurring malignant cancer cells and a colony of fourth naturally occurring malignant cancer cells on directly opposite sides of a midline adjacent one another, wherein the colony of third naturally occurring malignant cancer cells comprises a third type of cancer cell derived from a single malignant cancer cell of the third type of cancer cell and wherein the colony of fourth naturally occurring malignant cancer cells comprises a fourth type of 
culturing the colony of third naturally occurring malignant cancer cells and the colony of fourth naturally occurring malignant cancer cells under conditions sufficient to promote growth of the cancer cells;
measuring the area of expansion of the colony of third naturally occurring malignant cancer cells across the midline into the area of the colony of fourth naturally occurring malignant cancer cells that is accompanied by regression of the colony of fourth naturally occurring malignant cancer cells from the midline commensurate with the area of expansion of the colony of third naturally occurring malignant cancer cells;
identifying a first dominant cancer cell from the first naturally occurring malignant cancer cells and the second naturally occurring malignant cancer cells;
identifying a second dominant cancer cell from the third naturally occurring malignant cancer cells and the fourth naturally occurring malignant cancer cells; and
adjacently confronting the first dominant cancer cells and the second dominant cancer cells by plating on a culture plate in a growth medium a first dominant colony of the first dominant cancer cells and a second dominant colony of the second dominant cancer cells on directly opposite sides of a midline adjacent one another; culturing the first dominant colony and the second dominant colony under conditions sufficient to promote growth of the first dominant cancer cells and the second dominant cancer cells; and measuring the area of expansion of one of the first dominant colony and the second dominant colony across the midline that is accompanied by commensurate regression 

Claim 5:
5.	The method of claim 1, wherein the colony of first naturally occurring malignant cancer cells and the colony of second naturally occurring malignant cancer cells plated each have about[[ 104]] 104 cells or greater.

Claim 6:
6.	The method of claim 1, wherein the colony of first naturally occurring malignant cancer cells and the colony of second naturally occurring malignant cancer cells plated each have about[[ 105]] 105 cells or greater.

Claim 20:
20.	The method of claim 1, wherein the colony of first malignant cancer cells and the colony of second malignant cancer cells are plated at a density of about[[ 106]] 106 cells/mL or greater.

Claim 38:
38.	A method for confronting a colony of malignant cancer cells with a different colony of malignant cancer cells, comprising:
plating on a culture plate in a growth medium a colony of first naturally occurring malignant cancer cells and a colony of second naturally occurring malignant cancer 
culturing the colony of first naturally occurring malignant cancer cells and the colony of second naturally occurring malignant cancer cells under conditions sufficient to promote growth of the cancer cells; 
measuring an area of expansion of the colony of first naturally occurring malignant cancer cells across the midline into an area of the colony of second naturally occurring malignant cancer cells that is accompanied by regression of the colony of second naturally occurring malignant cancer cells from the midline commensurate with the area of expansion of the colony of first naturally occurring malignant cancer cells;
plating on a culture plate in a growth medium a colony of third naturally occurring malignant cancer cells and a colony of fourth naturally occurring malignant cancer cells on directly opposite sides of a midline adjacent one another, wherein the colony of third naturally occurring malignant cancer cells comprises a third type of cancer cell derived from a naturally occurring third tumor and wherein the colony of fourth naturally occurring malignant cancer cells comprises a fourth type of cancer cell derived from a 
culturing the colony of third naturally occurring malignant cancer cells and the colony of fourth naturally occurring malignant cancer cells under conditions sufficient to promote growth of the cancer cells;
measuring the area of expansion of the colony of third naturally occurring malignant cancer cells across the midline into the area of the colony of fourth naturally occurring malignant cancer cells that is accompanied by regression of the colony of fourth naturally occurring malignant cancer cells from the midline commensurate with the area of expansion of the colony of third naturally occurring malignant cancer cells; and
adjacently confronting the first type of cancer cell and the third type of cancer cell by plating on a culture plate in a growth medium the colony of first naturally occurring malignant cancer cells and the colony of third naturally occurring malignant cancer cells on directly opposite sides of a midline adjacent one another; culturing the colony of first naturally occurring malignant cancer cells and the colony of third naturally occurring malignant cancer cells under conditions sufficient to promote growth of the cancer cells; and measuring the area of expansion of the colony of the first naturally occurring malignant cancer cells across the midline into the area of the colony of third naturally occurring malignant cancer cells that is accompanied by regression of the colony of third naturally occurring malignant cancer cells from the midline commensurate with the area of expansion of the colony first naturally occurring malignant cancer cells.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior Office action found that the subject matter of dependent claims 37 and 39 contained subject matter that was novel and non-obvious over the prior art.  Applicant has incorporated the subject matter of claim 37 into independent claim 1 and the subject matter of claim 39 into independent claim 38.  Claims 1, 4-9, 20 and 38 are now novel and non-obvious over the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-9, 20 and 38 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651